Citation Nr: 1642461	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for large angle esotropia (previously known as small angle esotropia), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to a disability rating in excess of 30 percent for small angle esotropia.  The Veteran filed a Notice of Disagreement (NOD) in April 2007 and a Statement of the Case (SOC) was issued in November 2007.  The Veteran filed a timely VA Form 9 in January 2008.  

In September 2011, the Board recognized that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record, and remanded the claims on appeal for further development.  A Supplemental SOC was issued in December 2011.  The Board again remanded the claims in June 2013.  A Supplemental SOC was issued in October 2012.  In March 2015, the Board granted the claim of entitlement to a TDIU and remanded the claim for an increased rating.  A Supplemental SOC was issued in February 2016.  


FINDINGS OF FACT

1.  The Veteran's diplopia from her service-connected large angle esotropia affects all fields of vision in both eyes.

2.  The Veteran's best corrected visual acuity is 20/40, for distance vision, in both eyes.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for large angle esotropia have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.79, 4.83a, Table V, 4.84a, Diagnostic Codes 6074-6092 (effective prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.  In September 2011, the Board remanded the claim to provide the Veteran with a new examination.  A new examination was provided in November 2011.  Then, in June 2013, the claim was remanded again in order to obtain private records as well as additional information about the Veteran's employment.  The information was obtained in September 2013 and then, in March 2015, the claim was remanded again.  The instructions pertinent to deciding the claim included obtaining additional VA treatment records and forwarding the claim to the Director of VA's Compensation service or under Secretary for Benefits for consideration of an extraschedular rating for the Veteran's service-connected large angle esotropia.  The Director provided the opinion in February 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private and VA treatment records and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including her service treatment records, and an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings for purposes of determining the nature and current severity of her service-connected large angle esotropia.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 
 
The Veteran contends that her service-connected large angle esotropia is more disabling than currently evaluated.  

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's service-connected large angle esotropia currently is evaluated as 30 percent disabling under 38 C.F.R. §§ 4.79, 4.83a, Table V, 4.84a, Diagnostic Codes 6074-6092 (effective prior to December 10, 2008).  The Board notes that the rating schedule for evaluating disabilities of the eyes was revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66549 (Nov. 10, 2008).  The revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received in August 2006, the revised rating criteria are inapplicable to her higher initial rating claim for large angle esotropia.

The former rating criteria for evaluating eye disabilities, in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

As relevant to this claim, under the former Diagnostic Code 6074, a 30 percent rating was assigned when vision in one eye was 5/200 and vision in the other eye was 20/40.  Diagnostic Code 6073 required that, when vision was 5/200 in one eye, a 40 percent rating was assigned if vision in the other eye was 20/50, a 50 percent rating was assigned if vision in the other eye was 20/70, and a 60 percent rating was assigned if the vision in the other eye was 20/100.  Diagnostic Code 6072 provided that, when vision in one eye was 5/200 and vision in the other eye was 20/200, a 70 percent rating was assigned; a 80 percent rating was assigned when vision in one eye was 5/200 and the vision in the other eye was 15/200; and a 90 percent rating was assigned when vision in one eye was 5/200 and 10/200 in the other eye.  

Diplopia is double vision.  Dean v. Brown, 8 Vet. App. 449, 451 (1995).  "Diplopia which is only occasional or correctable is not considered a disability."  38 C.F.R. § 4.77.  The former Diagnostic Code 6092 provided that diplopia, due to limited muscle function, was to be rated under Diagnostic Code 6090.  The former Diagnostic Code 6090 provided that the degree of diplopia in a specific quadrant of a field of vision in the affected eye determined the assignment of an equivalent impairment of visual acuity.  Note (2) to the former Diagnostic Code 6090 indicated that this rating will be applied to only one eye and not when a Veteran experiences both diplopia and decreased visual acuity or field of vision in the same eye.  Note (2) also provided that when diplopia is present and there is also ratable impairment of visual acuity or field of vision of both eyes the ratings for diplopia will be applied to the poor eye while the better eye is rated according to the best corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  Note (3) indicates when diplopia extends beyond more than one quadrant or more than one range of degrees, the evaluation for the diplopia will be based on the quadrant and degree range that provide the highest evaluation.  In this case, diplopia in the central field of vision to 20 degrees is the quadrant and degree range that provides the highest evaluation, with the equivalent visual acuity of 5/200.  

Factual Background

A VA examination was provided in November 2006.  The Veteran reported that her right eye "jitter" and went down and stayed down.  In 1984, she reported getting prisms.  She stated that she had persistent diplopia consisting of a horizontal and vertical component.  She described her diplopia as monocular and binocular.  She also stated that she sometimes saw four images at a time.  She reported that her symptoms were very visually debilitating and caused her to trip over curbs.  She reported that she had problems 90 percent of the time.  She reported problems with reading and driving, and she indicated that it had limited her amount of driving.  She was unemployed and indicated that her job terminated her secondary to her trouble with double vision.  The Veteran denied eye surgery and indicated that the only treatment was the placement of prisms in her eyeglasses.  

A slit-lamp examination of the Veteran's eyes revealed normal conjunctiva, sclera, cornea, anterior chamber, iris, and lens bilaterally.  The Veteran's anterior vitreous was clear bilaterally.  Dilated funduscopic examination of the Veteran's right eye revealed a cup to disk ratio of .3 and the Veteran's optic nerve appeared pink and flat.  The Veteran's macula, retinal periphery, and retinal vessels were within normal limits on the right.  The dilated funduscopic examination of the Veteran's left eye also revealed a cup to disk ratio of approximately .3.  The Veteran's macula showed a small corneal retinal scar superiorly.  The Veteran's macula, optic nerve, retinal periphery, and retinal vessels were otherwise within normal limits.  There was no evidence of superior oblique myokymia on examination of the Veteran's conjunctiva or fundus in any field of gaze in either eye.  A diplopia field was performed, and it revealed diplopia in all fields of gaze of the Veteran extending out to approximately 40 degrees in all fields of gaze.  

The examiner diagnosed small angle esotropia, and it was noted to be subjectively worse than it had been previously.  In addition, the Veteran still had an additional 7 diopters of esotropia on top of what she had previously.  Thus, the examiner noted that the Veteran's esotropia was worse subjectively and objectively worse on examination.  The examiner noted the past diagnosis of superior oblique myokymia but that there was no objective evidence on examination.  

Another VA examination was provided in November 2008.  The examiner noted the history of the Veteran's double vision that had begun in 1984.  The Veteran contended that her condition had worsened since her last examination.  She stated that her right eye jittered up and down and she saw double vision "on and off all day long."  She had prisms in her glasses to try to correct for the diplopia, but it was not working well.  The Veteran had an increase in prism power from 4 base out prism in both eyes to 5.5 base out prism in both eyes.  The Veteran reported that she misjudged stairs and curbs and had fallen because she could not judge depth perception.  She was afraid to drive, and she could not read or watch television, or do work on the computer without getting double vision.  The Veteran also reported that she continued to get headaches, which she indicated she had since her double vision started in 1984.  She had not worked since she was fired until about three years previously due to not being able to do the job anymore.  The Veteran reported that the course since the onset was progressively worse.  

There was no history of hospitalization, trauma to the eye, or neoplasm.  The Veteran reported double vision in both eyes.  There were no periods of incapacitation or congestive or inflammatory glaucoma.  The Veteran's right eye uncorrected far vision acuity was 20/200, corrected far vision acuity was 20/20, uncorrected near vision acuity was 20/60, and corrected near vision acuity was 20/20.  The Veteran's left eye uncorrected far vision acuity was 20/150-1, corrected far vision acuity was 20/20, uncorrected near vision acuity was 20/60, and corrected near vision acuity was 20/20.  There was no visual acuity worse than 5/200.  The abnormal accommodation was that the right eye turns in esotropia when looking at near objects.  There was no visual field defect.  Eye pressure was 15 bilaterally.  There was intermittent diplopia present at all distances; the diplopia was correctable by use of prisms.  

The Goldmann perimeter examination revealed that diplopia was present in all fields of vision: central 20 degrees, 21 to 30 degrees, down, right lateral, and left lateral, and at 31 to 40 degrees, down, right lateral, and left lateral.  There was also diplopia outside the areas of the chart.  There was also strabismus and it was noted to be esotropia and located on the right.  The functions of the bilateral lacrimal ducts were normal.  There were no lens abnormalities.  The funduscopic examination was normal.  The examiner noted that the double vision was worse and fluctuated with accommodation.  The double vision was correctable with prism but the Veteran adapted to the prism and accommodated so that the amount changes.  The Veteran had full eye versions and ductions, so there was not a muscle palsy associated with the double vision.  The examiner noted that the diplopia fields revealed double vision in all fields of gaze.   

The Veteran reported that she was unemployed because she was unable to do computer work due to seeing double most of the time.  The examiner opined that there was a mild impact on the Veteran's usual daily activities, including: chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner noted that the condition prevents the Veteran from driving.  

Another VA examination was provided in November 2011.  The examiner noted that the Veteran had first been diagnosed with esotropia in the 1980's after reporting diplopia during an eye examination.  She had prisms put in her glasses, which helped.  The Veteran reported that the diplopia had become more constant and that the amount of esotropia had become greater.  The Veteran reported falling down and tripping on stairs because she could not judge distances or depth.  She denied any surgery.  The Veteran's uncorrected distance vision was 20/200 in both eyes, her uncorrected near vision was 20/100 in both eyes, her corrected distance vision was 20/40 or better in both eyes, and her corrected near vision was 20/40 or better in both eyes.  Diplopia was present in all areas of vision: the central 20 degrees; 21 to 30 degrees down, lateral, up; 31 to 40 degrees down, lateral, and up; and greater than 40 degrees down, lateral, and up.  The diplopia was noted to be occasional and the Veteran reported that her diplopia had become more constant over the years; she reported that it was worse when she was concentrating on objects when driving or on the computer.  The diplopia was noted to not be correctable with standard spectacle correction but that the diplopia was correctable with standard spectacle correction that included a special prismatic correction.  

The other aspects of the eye examination were normal.  The internal eye examination was normal and there were no visual field defects.  There was no history of incapacitating events.  The examiner noted that the Veteran's diplopia interfered with her driving as well as her daily activities at work.  She reported that she was fired from her last job because she was unable to get the right buttons on the computer; she also reported that she no longer drove due to the double vision.  She indicated that she could not wear an eye patch while driving because of her neck problems and because she was not able to turn her head.  She reported headaches every day.  

The examiner noted that when the Veteran wore an eye patch, the double vision is relieved and that while wearing the eye patch, the Veteran would be unable to perform jobs that require fine focus or depth perception.  The examiner also noted that the Veteran would be unable to drive machinery due to her not being able to turn her head and look while wearing the eye patch.  The examiner basically indicated that, while wearing the eye patch would eliminate the diplopia, the Veteran would be unable to perform more duties or activities of daily living and that she may not be able to sustain long periods of work due to eye strain after wearing the patch.  

Another VA examination was provided in August 2013.  The examiner reviewed the claims file and noted the diagnoses of diplopia and esotropia.  The examiner reviewed the medical history and noted that the Veteran did not have consistency to her symptoms.  She reported that the deviation of the diplopia was sometimes horizontal, sometimes vertical, and sometimes oblique.  She stated that it went "all over."  The amount of image deviation did not change in various directions of gaze.  The Veteran noted no triggers and said that it happened randomly, many times per day on average.  She reported that there were no head positions or positions of gaze that decrease her diplopia.  She had prisms in her eyeglasses and stated that they did not make a difference with her symptoms.  The Veteran stated that she had not had any eye surgeries.  She denied that her diplopia worsened throughout the day.  She also denied ptosis, weakness, and numbness.  

The Veteran's uncorrected distance vision was 20/200 bilaterally, her uncorrected near vision was 20/100 on the right and 20/70 on the left, her corrected distance was 20/40 or better bilaterally and her corrected near was 20/40 or better bilaterally.  The Veteran's pupils were round and reactive to light and there was no afferent pupillary defect present.  There was no anatomical loss, light perception only, or extremely poor vision or blindness.  There was no astigmatism.  

The examiner noted the Veteran's history of diplopia.  The etiology was unknown and there was no history of trauma prior to onset.  The examiner noted the longstanding and chronic right esotropia.  There was no thyroid orbitopathy, myasthenia, orbital abnormalities, or known cranial nerve damage.  Diplopia was present in all fields of vision, including central 20 degrees; 31-40 degrees down, lateral, and up; and greater than 40 degrees, down, lateral, and up.  The frequency was noted to be constant.  The Veteran's right eye pressure was 17 and the left eye pressure was 16.  The slit lamp and external eye examination was normal.  The internal eye examination was normal.  There was no visual field defect.  The Veteran did not have a contraction of a visual field or loss of a visual field.  The Veteran did not have a scotoma.  There were no other eye conditions noted.  The examiner noted that the Veteran's diplopia prevents her from driving, reading, computer work, and many activities of daily living.  The Veteran had trouble with depth perception and navigating, particularly around stairs.  The Veteran's diplopia was relieved with the patching of one eye, which would limit her functional abilities due to the elimination of stereopsis.  The examiner also noted that the Veteran had daily headaches due to diplopia.  The examiner noted that the Veteran had constant binocular diplopia.  

On examination she had a variable 25 to 30 prism diopter alternating esotropia.  Her glasses had ground-in prism of 8 prism diopters base-out over each eye, correcting for a total of 16 prism diopters.  The examiner noted that he was uncertain if the Veteran would do better with increased prism in glasses.  She reported that she did not consistently fuse images with 25 prism diopters of correction even though deviation is neutralized with 25 diopters of prism correction.  The examiner noted that the Veteran may need Fresnel prism trial to establish efficacy of increasing prism.  The Veteran's current condition represented an increase in the angle of esotropia over the past several examinations.  The examiner noted that the Veteran's deviation did not appear stable over time based on historical examinations where the angle of deviation was less than measured.  The Veteran had previously measured at 16 prism diopters of esotropia, for which she had prism ground into her glasses.  The 25 prism diopters of esotropia seen on examination represented a progression of her previously diagnosed small angle esotropia.  The Veteran was noted to have chronic diplopia at distance and near, and it was not resolved with her prism-corrected spectacles.  The examiner noted that the diplopia was directly caused by her service-connected esotropia and that it led to chronic headaches and significant functional deficits with poor vision and poor depth perception.  There was no position of head or gaze that alleviated the diplopia and the claim was consistent with examination.  The examiner noted that the Veteran's deviation would be considered a large angle deviation and represented a progression of prior small angle esotropia.  Her diplopia and related functional deficits were noted to be directly related to her esotropia.  

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating greater than 30 percent for large angle esotropia of the bilateral eyes.  The Veteran has contended that her service-connected large angle esotropia is more disabling than currently evaluated.  The record evidence does not support her assertions concerning her entitlement to a higher schedular rating for her service-connected large angle esotropia, however.  It shows instead that the Veteran's service-connected large angle esotropia has been manifested by, at worst, visual acuity in one eye equivalent to 5/200 (based on diplopia in the central field of vision to 20 degrees) throughout the appeal period.  Meanwhile, the other eye has a best corrected visual acuity of 20/40 or better.  See 38 C.F.R. § 4.84a, Note (2).  This equates to a 30 percent schedular rating for the Veteran's service-connected large angle esotropia under the former rating criteria for evaluating eye disabilities.  See 38 C.F.R. § 4.79, 4.83a, Table V, 4.84a, Diagnostic Codes 6074-6092 (effective prior to December 10, 2008).  

There also is no indication in the record evidence that, at any time during the appeal period, the Veteran's visual acuity in one eye has been manifested by the anatomical loss of 1 eye as is required for an initial 40 percent schedular rating under Diagnostic Code 6066 with visual acuity in the other eye of 20/40.  See 38 C.F.R. § 4.83a, Table V, Diagnostic Code 6066 (effective prior to December 10, 2008).  Nor does the evidence indicate that the Veteran's best corrected visual acuity in the either eye is worse than 20/40 at any time during the appeal period as is required for a higher initial schedular rating than 30 percent under 38 C.F.R. § 4.83a, Table V, with visual acuity in the other eye of 5/200.  See, for example, 38 C.F.R. § 4.83a, Table V, Diagnostic Code 6073 (effective prior to December 10, 2008).  The Board acknowledges in this regard that, although it appears that the Veteran's uncorrected near visual acuity has worsened in the right eye, it has been correctable to 20/40 or better throughout the appeal period.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent for large angle esotropia of the bilateral eyes have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected large angle esotropia of the bilateral eyes is not warranted.  The record evidence demonstrates that the Veteran has experienced essentially the same level of disability due to her service-connected large angle esotropia throughout the appeal period, as it pertains to the rating schedule under the old rating criteria, in effect prior to December 10, 2008.  

Extraschedular Rating and Conclusion
	
The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.79, 4.83a, Table V, 4.84a, Diagnostic Codes 6074-6092 (effective prior to December 10, 2008).  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

The Board has also considered whether the Veteran's large angle esotropia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an award of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board Remand of March 2015 referred this issue to the Director of VA's Compensation Service for consideration of entitlement to an extraschedular rating for the service-connected large angle esotropia.  The opinion was provided in February 2016.  The Director noted the Veteran's medical history, including that the diplopia is still present with glasses, worse at night, and that the Veteran had declined surgical intervention.  The Director also noted that, at the last examination, the Veteran's corrected visual acuity was 20/40 or better.  The Director also noted that the examiner had linked the Veteran's diplopia to the chronic headaches and significant functional deficits with poor vision and depth perception.  However, the Director opined that the totality of the evidence did not show any extraschedular evaluation was warranted pursuant to 38 C.F.R. § 3.321(b)(1).  The Director noted that there was no evidence of an unusual disability.  He noted that the headaches that have been found to be secondary to the diplopia had not been service-connected, and there was no evidence of documented falls, and that no other diagnosis had been provided.   The Director noted that the functional impact was absent from the record since the Veteran was not working.  The examiner further stated that the rating schedule provides ample opportunity to award headaches pursuant to 38 C.F.R. § 4.12a under several diagnostic options.  Further, the examiner noted that 38 C.F.R. § 4.79 provided several options for increased evaluations based on visual acuity.     

The Board agrees with the determination of the Director of Compensation Service that an extraschedular rating is not warranted.  Initially, the Board recognizes that in the March 2015 Board Remand, the Board noted that "[t]he rating criteria contemplating the Veteran's service-connected eye disability appear to be inadequate.  In this regard, the evidence of record shows that her diplopia, caused by esotropia, has not been correctable with eyeglasses, and that she has suffered from additional complications including headaches and falls due to the eye disability.  Given the severity of the disability, this issue should be referred for consideration of assignment of an extra-schedular rating consistent with the provisions of 38 C.F.R. § 3.321(b)."  In Mathews v. McDonald, ___Vet. App. ___, No. 15-1787, 2016 WL 5957041 (Oct. 14, 2016), the Court held "that the Board is not permitted to sub silentio incorporate its reasons or bases from a prior remand order into a later decision" and reiterated that "all of the Board's findings in non-final remand orders are insulated from judicial review because remand orders are not appealable to this Court" but added that "[t]he Court has never stated . . . that findings in Board remand orders that are unfavorable to the appellant are final and binding."  Here, upon further review of the record, as explained above, contrary to the Board's prior characterization, the Veteran's disability is correctable with eyeglasses to a certain extent.  To the extent that the Veteran's large angle esotropia is not entirely correctable by the glasses she uses, the Board is sympathetic, but the objective evidence of record shows that to a degree the glasses do correct for the symptoms caused by the large angle esotropia.  The assigned 5/200 equivalent visual acuity accounts for the most severe diplopia.  The Veteran's corrected visual acuity is 20/40 or better, and higher ratings are available for more severe deficits in visual acuity.  Thus, the Veteran's disability is not exceptional or unusual in this regard.  

Also, the prior Board review did not recognize that the Veteran was denied service connection for headaches secondary to the eye disability in separate rating actions in July 2008 (which included a clarification of intent letter dated in April 2009 thereafter), June 2014, and November 2014.  "Bifurcation of a claim generally is within the Secretary's discretion."  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  The Veteran did not appeal the denial so the Board is without jurisdiction to review the determination absent a jurisdiction-conferring notice of disagreement.  See Buckley v. West, 12 Vet. App. 76, 82 (1998); Warren v. McDonald, 28 Vet. App. 214 (2016).  This procedural hurtle cannot be circumvented by attaching the claim to the underlying rating issue properly before the Board.  Thus, the Veteran's complaints of headaches cannot be the basis of an award of an increased rating on an extra-schedular basis.  

In regard to the Veteran's complaints of her diplopia causing her to misjudge depth perception resulting in her tripping or falling, this functional impact has not resulted in a chronic disability.  The rating criteria already contemplate that the diplopia affects the Veteran's vision but there is no evidence of additional disability resulting from tripping or falling.  Rather, the Board recognizes that the Veteran has contended, and the evidence shows, that the Veteran's large angle esotropia interferes significantly with her ability to work.  The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) due, in part, to the significant functional impairment caused by the large angle esotropia.  As such, the Board has recognized this impact and the Veteran is compensated for the functional impairment caused by her large angle esotropia.  
Moreover, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Federal Circuit maintained that 38 C.F.R. § 3.321(b)(1) performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  In this case, however, the Veteran has been awarded a TDIU rating and so there is no "gap" to be filled in by an extraschedular rating based on multiple service-connected disorders within the meaning of Johnson v. McDonald.  Thus, given all of the foregoing, the Board finds that the Veteran is not entitled to an increased rating on an extraschedular basis. 

In summary, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected large angle esotropia.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement to an increased rating for a service-connected large angle esotropia must be denied.


ORDER

Entitlement to a rating greater than 30 percent for large angle esotropia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


